Citation Nr: 9910269	
Decision Date: 04/13/99    Archive Date: 04/29/99

DOCKET NO.  96-14 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to a rating greater than 30 percent for residuals 
of a right wrist fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969 and from June 1991 to June 1992.

This case came to the Board of Veterans' Appeals (Board) from 
a June 1993 RO decision which granted service connection and 
a 30 percent rating for residuals of a right wrist fracture; 
the veteran appealed for a higher rating.  The Board denied 
the claim in an October 1997 decision.  The veteran then 
appealed to the United States Court of Veterans Appeals 
(which has recently been renamed the United States Court of 
Appeals for Veterans Claims) (Court).  In an October 1998 
joint motion to the Court, the parties (the veteran and the 
VA Secretary) requested that the October 1997 Board decision 
be vacated and remanded as to the issue of a higher rating 
for the residuals of a right wrist fracture.  In a November 
1998 order, the Court granted the joint motion.  The case was 
subsequently returned to the Board, and in March 1999 the 
veteran's representative submitted additional written 
argument.

[The 1997 Board decision also denied other claims, but an 
appeal as to those claims was dismissed by the 1998 joint 
motion and Court order.]


REMAND

The 1998 joint motion and Court order require readjudication 
of the issue of entitlement to a rating greater than 30 
percent for residuals of a right wrist fracture.  Given that 
it has been over 5 years since the last VA examination and 
there is an allegation of a worsened condition, a current VA 
examination is warranted; any recent treatment records should 
also be obtained.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. §§ 3.103, 3.159 (1998); Caffrey v. Brown, 6 Vet. 
App. 377 (1994); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  Accordingly, the case is remanded to the RO for the 
following action:

1.  The RO should have the veteran 
identify (names, addresses, dates) all VA 
or non-VA medical providers who have 
treated him for residuals of a right 
wrist fracture from 1994 to the present.  
The RO should obtain copies of the 
related medical records.

2.  Thereafter the veteran should undergo 
VA neurological and orthopedic 
examinations to determine the severity of 
residuals of a right wrist fracture.  The 
claims folder should be provided to and 
reviewed by the doctors in conjunction 
with the examinations.  All indicated 
tests should be performed.  Neurological 
findings should include identification of 
specific nerves which may be damaged, and 
the degree of any neuritis, neuralgia, 
and "incomplete paralysis" of the right 
wrist and hand (see 38 C.F.R. §§ 4.123, 
4.124, 4.124a).  Strength and range of 
motion of the right wrist and 
hand/fingers should be fully described, 
and any arthritis and other 
musculoskeletal impairment should be 
noted.

3.  Thereafter, the RO should review the 
claim for a rating greater than 30 
percent for residuals of a right wrist 
fracture.  This should include a specific 
determination as to whether a separate 
rating may be assigned for neurological 
impairment, and a separate rating may be 
assigned for arthritis or other 
musculoskeletal impairment, without 
violating the rule against pyramiding of 
ratings.  See 1998 joint motion to the 
Court.





If the claim remains denied, the veteran and his 
representative should be issued a supplemental statement of 
the case, and given an opportunity to respond, before the 
case is returned to the Board.




		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


